DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to applicant’s amendment of claims 29, 44, and 48.

Drawings
The drawings were received on 11/17/2021.  These drawings are accepted.

Allowable Subject Matter
Claims 29-52 are allowed.
The following is an examiner’s statement of reasons for allowance: the current prior art of record does not teach nor render obvious the subject matter of independent claim 29 of a process for manufacturing a tubular element made of rubber comprising supplying a rubber compound to an extruder, forming a tubular element as claimed, vulcanizing the tubular element as claimed, segmenting the tubular element into segments, closing an end of each tubular segment with a terminal cap obtained with said same rubber compound, conditioning the segments of the tubular element wherein said tubular segments are positioned on a plane of a ventilated oven/autoclave in which the conditioning step comprises a thermal conditioning characterized by heating using a heating gradient between 0.5-10 degrees Celsius/minute, a residence time of about 2-8 
The closest prior art of record, Harshberger, teaches a method of forming an elastomeric bladder (elongated rubber tubular element) in which the tubular element portion of the bladder can be formed by co-extrusion and then either end or both ends can be closed such as with the use of a vent plug assembly (¶ 0048).  However, the vent plug of Harshberger is not a terminal cap obtained with said rubber compound, and Harshberger is silent regarding the use of a terminal cap to close an eng of the co-extrusion opposite the vent plug.  Hugley and Bartell relate to splicing or plugging hose ends; however, neither teach nor render obvious the particularly claimed subject matter of independent claim 29.  
Claims 30-52 depend upon claim 29 and are therefore also found allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GALEN H HAUTH/Primary Examiner, Art Unit 1742